Birdsong, Judge.
Workers’ compensation. Appellants contest the sufficiency of the evidence, contending that certain medical testimony was misconstrued. The evidence of the cause of the fatal heart attack discussed in this case was in serious dispute. This court does not weigh the evidence but looks only to see if there is any evidence to support the finding supporting the adjudication. Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408, 410-11 (224 SE2d 65). Though the finding for thé claimant was not demanded, we conclude as a matter of law that the evidence was sufficient to support the findings and award of the State Board of Workers’ Compensation. See Brown Transport Corp. v. Jenkins, 129 Ga. App. 457 (199 SE2d 910).

Judgment affirmed.


Quillian, P. J., and Smith, J., concur.